Citation Nr: 0636786	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-10 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to herbicide exposure (Agent Orange). 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1964.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the requested benefit.  The 
case was subsequently transferred to the jurisdiction of the 
Portland, Oregon, RO.

FINDINGS OF FACT

The veteran's diagnosed non-Hodgkin's lymphoma cannot be 
related to his period of service, to include exposure to 
Agent Orange or other herbicide agents.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.307. 3.309(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
informed of the evidence that was needed to substantiate his 
claim, as well as of what information and evidence VA would 
obtain in his behalf and what evidence and information he 
could submit.  He was told that he could submit any evidence 
relevant to his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any such matters are 
moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence which 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
means actual service in-country in Vietnam from January 9, 
1962, through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off-shore of the Republic of Vietnam 
is not qualifying service in Vietnam).

The governing regulation is 38 C.F.R. § 3.309(e):

Disease associated with exposure to certain herbicide agents. 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran has asserted that he served in Vietnam at Da Nang 
from April to September 1963.  He reported that he had been 
part of a group of eight men from the 4th Armored Division, 
16th Artillery, that had been stationed in Nurnberg, Germany, 
and had been sent to Vietnam on a special assignment.  As a 
result, he said that he was exposed to herbicides which led 
to the development of his non-Hodgkin's lymphoma.

The veteran's DD Form 214 shows that he had 1 year, 5 months, 
and 23 days of foreign service in Europe.  The service 
medical records indicate that he served in Germany.  The 
National Records Personnel Center (NPRC) has stated that 
there are no records which indicate that he had had any 
service in Vietnam.

The veteran's service medical records are completely silent 
as to any complaints of, or treatment for, non-Hodgkin's 
lymphoma.  The October 1964 separation examination was 
completely within normal limits.

The veteran has submitted voluminous treatment records from 
VA and from the Social Security Administration.  These show 
that he was initially diagnosed with non-Hodgkin's lymphoma 
in 1991.  He underwent chemotherapy at that time, as well as 
in 1993 and 1995.  

Upon careful review of the evidence of record, the Board 
finds that service connection for non-Hodgkin's lymphoma has 
not been established.  There is no objective evidence, nor is 
it contended, that this disorder was present during the 
veteran's period of service.  Therefore, service connection 
on a direct basis cannot be awarded.

The Board recognizes that the veteran asserts his condition 
was caused by exposure to herbicides he sustained while 
serving in Vietnam in 1963.  We regret having to discount 
this assertion, but we are obligated to rely upon official 
military records in such matters, and there is no official 
indication that the veteran ever had any service in Vietnam.  
The objective records show that he served in Germany.  While 
he has stated that he was temporarily assigned to Vietnam, 
the NPRC has been unable to verify any such duty.  In fact, 
they noted in May 2003 that there were no records to indicate 
any service in Vietnam.  The available records also do not 
suggest that the veteran was exposed to herbicides at any 
time during his service.  Therefore, while non-Hodgkin's 
lymphoma is a disease that can be presumed to be related to 
exposure to herbicides in service, there is no indication 
that the veteran was so exposed, either in Vietnam or at any 
other time during his service.  Therefore, entitlement to 
service connection on a presumptive basis has not been 
demonstrated.  As a consequence, it cannot be found that 
entitlement to service connection has been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for non-Hodgkin's lymphoma due to exposure to 
herbicides.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to herbicide exposure (Agent Orange) is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


